DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boemler (US 9,621,829), and further in view of Harvey (US 2003/0071222).

With regards to claim 1, Boemler discloses an imaging system, imaging system unit cell, and a method of detecting an image that utilizes a transimpedance amplifier circuit  (Abstract) Fig. 1; 104), the amplifier comprising:
an inverting amplification unit 104 that inverts and amplifies an input signal to generate an inverted amplified output (col. 6; lines 40-49);
a feedback transistor (col. 7; lines 3-16 teaches of a reset switch 116 may be a voltage controlled switch such as a MOS transistor that may receive one or more control voltages from the control circuit 126. The reset switch is utilized with a feedback capacitor 114 and accepts control signals from the control circuit 126, one skilled within the art would recognize the reset switch as a feedback transistor.)  ) that connects an input unit 108 and an output unit 118 of the inverting amplification unit 104 to each other.
Boemler teaches of quantization circuitry 106 that is in electrical communication with the control circuit 126.  The quantization circuitry 106 utilizes a second switch 120 that may receive a voltage clamp signal ("pClamp") from the control circuit 126 to activate and clamp the CDS capacitor 128 at the kTC noise level of the feedback capacitor responsive to activation of the reset switch 116 (col. 7; lines 38-61). Additionally, the reference teaches processes for dynamically scaling the integration period of the unit cell circuit based on the analog to digital conversion) during the integration period which is performed by the quantization circuitry (col. 15; lines 28-34).
Boemler does not specifically disclose a pulse measurement unit that generates an output signal corresponding to a number of pulses of the inverted amplified output.
	Harvey discloses a fast dosimeter (Abstract). Harvey discloses that the ADC 22 is utilized to perform pulsed charge measurements and reads the value to the counter. A return signal to the controller indicates that the data at the outputs of the ADC 20 and latch 32 are ready to be read [0032].
	In view of Harvey, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to recognize, modify, or utilize the quantization circuitry to measure photo-currents using ADC circuitry. The motivation are to establish digital values to the photo-current pulses and provide a reset signal to the feedback transistor (reset switch).

	With regards to claim 2, Boemler, in view of Harvey, discloses the amplifier according to claim 1, further comprising a switch that switches a supply (Boemler; col. 7; lines 50-61)

With regards to claim 5, Boemler, in view of Harvey, discloses a radiation detector comprising:
the amplifier according to claim 1 (see the rejection of claim 1); and
a sensor element that generates the input signal according to a dose of radiation incident on the sensor element (Boemler; 102; photodetector).

Allowable Subject Matter
Claims 3-4, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, the prior art of record does not specifically disclose or reasonably suggest, the amplifier according to claim1, wherein the pulse measurement unit is connected to a gate of a second transistor and the second transistor is connected to a gate of the feedback transistor through a third transistor, 
With regards to claim 6, the prior art of record does not specifically disclose or reasonably suggest, the radiation detector according to claim 5 wherein the radiation detector includes two or more amplifiers of the plurality of the amplifiers share one of the one or more voltage sweep units with each other.
With regards to claim 8, the prior art of record does not specifically disclose or reasonably suggest, a radiation detector control method for controlling the radiation detector according to claim 5. the method comprising:
a first step of operating the radiation detector in a first mode of counting a number of photons of the radiation to detect the radiation by switching the supply destination of the output signal from the pulse measurement unit toward the feedback transistor: and
a second step of operating the radiation detector in a second mode of regulating a feedback resistance value of the inverting amplification unit by switching the supply destination of the output signal from the pulse measurement unit to the outside of the amplifier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Conley (US 2009/0296079)
Lie et al. (US 5,081,664)
Kelly et al. (US 2010/0226495)
Carroll (US 6,054,705)
Charbon (US 2003/0042406)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884